UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO-C (Rule 13e-4) TENDER OFFER STATEMENT UNDER SECTION 14(d)(1) OR 13(e)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 TURBOCHEF TECHNOLOGIES, INC. (Name of Subject Company (Issuer) and Filing Person (Offeror and Issuer)) Options to Purchase Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 900006206 (CUSIP Number of Class of Securities) (Underlying Common Stock) Dennis J. Stockwell, Esq. Vice President, General Counsel Six Concourse Parkway, Suite 1900 Atlanta, Georgia30328 (678) 987-1700 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person) Copy to: David M. Eaton, Esq. Kilpatrick Stockton LLP 1100 Peachtree Street, Suite 2800 Atlanta, Georgia30309 (404) 815-6500 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee* Not applicable Not applicable *A filing fee is not required in connection with this filing as it relates solely to a preliminary communication made before the commencement of a tender offer. o
